Exhibit 10.6.1

AMENDMENT NO. 1

TO THE

CHART INDUSTRIES, INC.

INCENTIVE COMPENSATION PLAN

This AMENDMENT NO. 1 to the Chart Industries, Inc. Incentive Compensation Plan
(the “Plan”) is adopted by Chart Industries, Inc. (the “Company”) as of the date
set forth below.

WITNESSETH:

WHEREAS, the Company maintains the Plan to attract, retain, motivate and reward
executive officers and key employees by providing them with the opportunity to
earn competitive compensation directly linked to the Company’s performance; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) desires to amend the Plan to take advantage more fully
of applicable legal exemptions from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended; and

WHEREAS, pursuant to Section 6(b) of the Plan, the Compensation Committee is
authorized to amend the Plan;

NOW, THEREFORE, pursuant to Section 6(b) of the Plan, and effective as of
January 1, 2008, the Compensation Committee hereby amends the Plan as follows:

1. The Plan is hereby amended by the deletion of Section 4(c) and the
substitution of the following in lieu thereof:

 

  “(c)

Determination of Amounts Payable. As soon as practicable after the Performance
Period ends, but in no event later than the March 15 next following the end of
the taxable year for which the applicable bonuses are payable, the Committee
shall: (x) determine (i) whether and to what extent any of the performance
objectives established for the relevant Performance Period under Section 4(a)
have been satisfied; and (ii) for each Participant who is employed by the
Company or one of its Affiliates on the last day of the Performance Period for
which the bonus is payable, the actual bonus to which such Participant shall be
entitled, taking into consideration the extent to which the performance
objectives have been met and



--------------------------------------------------------------------------------

 

such other factors as the Committee may deem appropriate; and (y) cause such
bonus to be paid to such Participant. Any provision of this Plan
notwithstanding, in no event shall any Participant receive a bonus under this
Plan for any fiscal year of the Company in excess of $5 million.”

2. The Plan is hereby amended by the deletion of Section 5(a) and the
substitution of the following in lieu thereof:

 

  “(a) In General. Any bonus amount determined to be payable to a Participant
under any subsection of Section 4 shall be paid to each Participant by the
March 15 next following the end of the taxable year for which the applicable
bonuses are payable.”

5. The Plan is hereby amended by the deletion of Section 6(k) in its entirety
and the substitution of the following in lieu thereof:

 

  “(k) Compliance with Section 409A. The parties intend that this Plan be, at
all relevant times, in compliance with (or exempt from) Section 409A of the Code
and all other applicable laws, and this Plan shall be so interpreted and
administered. In addition to the general amendment rights of the Company with
respect to the Plan, the Company specifically retains the unilateral right (but
not the obligation) to make, prospectively or retroactively, any amendment to
this Plan or any related document as it deems necessary or desirable to more
fully address issues in connection with compliance with (or exemption from)
Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of this Plan be construed to require the Company
to provide any gross-up for the tax consequences of any provisions of, or
payments under, this Plan. Except as may be expressly provided in another
agreement to which the Company is bound, the Company and its Affiliates shall
have no responsibility for tax or legal consequences to any Participant (or
beneficiary) resulting from the terms or operation of this Plan.”

IN WITNESS WHEREOF, a duly authorized officer of the Company pursuant to the
authority of the Compensation Committee of the Board of Directors of Chart
Industries, Inc. has caused this Amendment No. 1 to the Chart Industries, Inc.
Incentive Compensation Plan to be executed this 15 day of December, 2008.

 

CHART INDUSTRIES, INC. By:  

/s/    Mark H. Ludwig

Its:   Vice President Human Resources

 

2